Title: John Adams to Abigail Adams, 26 July 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Amsterdam July 26. 1783. Saturday

Last Saturday, I left Paris, and on Tuesday arrived, at the Hague. To Day I am come to this Town. I Shall return to Paris in a Fortnight. So as to make my whole Absence about three Weeks. Soon after my Return I expect the definitive Treaty will be Signed, but in this I may be mistaken. My Son is with me in good health. I had a tender Meeting with the dear Companion of my Voages and Journeys, and have been very happy with him, ever Since. He is grown a Man in Understanding as well as Stature. He gives a very intelligent and entertaining Account of his Travels to and from the North. I shall take him with me to Paris, and Shall make much of his Company.
I have no Letters from you this Year, and not knowing what to do with myself, I am in much Perplexity. I hope Soon to be informed of the orders of Congress. If they accept my Resignation, I may come home in October. If not, I know not what will become of me. To Stay another winter hung up between one Thing and another in suspence would be the most disagreable Thing that could happen to me. Patience however. If my Health was as good as it was two Years ago, before my great Sickness I could be patient. But continual ill health added to all the Perplexities that distract me, is too much for me. I want two Nurses, my Wife and my Daughter, and three gay Boys about Us to keep Us all in good humour. But this is too much. My Boys must have their Educations.
I am told a Vessell is just arrived from Boston and another, Cazneau expected. I hope for Letters by both.
A Letter from Mr. Dalton and a few Lines from Mr. Smith and Mr. Storer are all I have had from N. England an immense long Time. What have I done to be thus punished?
I am come here to See if any Thing can be done to get Money, to prevent Mr. Morris’s Bills from being protested. I hope that Some thing may be done but am not very Sanguine.
I wonder whether any body but you would believe me Sincere if I were to Say how much I love you, and wish to be with you and never to be Seperated more?
